DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 5/16/22 has been entered.
The 112 rejection has been overcome by the claim amendments.
The claim amendments necessitate a new ground of double patenting rejection. Note that the claims—prior to amendment—required determining if a temperature was “within a target temperature range” but now require “greater than or equal to a target temperature” which is anticipated by the patent claim of “at least the threshold amount greater than”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28 and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,946,420. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are clearly anticipated by the patent claims

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 21-27and 31-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campanella1 US Patent Application Publication 2017/0218732 in view of Miyatake US Patent Number 4,499,378 and Donner US Patent Number 3,062,037. 
Campanella describes a control system for extraction of landfill gas comprising a chamber (¶0092)one or more sensors (202/205) for measuring at least one characteristic of a landfill gas sample (fig 2 @210).
Campanella generally describes (¶0093) pretreating the sample prior to measurement. 
Campanella differs from the claimed invention in the features of the at least one sensor for measuring temperature, controller configured to obtain measurement of temperature, determine whether the temperature is greater than a target, and control the sensors to measure the characteristic, and control the temperature control mechanism.
Miyatake2 describes a chamber for measuring a characteristic of a gas sample. Miyatake also describes (col. 4 lines 29-36) a controller which obtains a measurement of temperature (“thermometer” line 31) determine whether the temperature is within a target range and when it is determined that the temperature is not within the target range to control a temperature control mechanism (“control means for the heater to carry out temperature adjustment…” lines 33-35).
Miyatake describes the temperature control is a critical factor in infrared analysis of gas (col. 2lines 23-36)
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Campanella to have the controller configured to obtain measurement of temperature, determine whether the temperature is greater than a target, and control the temperature control mechanism.
Notably, Campanella as modified in view of Miyatake still lacks the control the sensors to measure the characteristic when the temperature is determined to be at the target.
Donner3  describes a gas composition chamber with temperature control
mechanism configured to heat the gas sample. Donner also discloses that one of
ordinary skill in the art would know the advantages of temperature control (e.g. col. 1 lines 10-15) and describes (col. 7 lines 39-45) that an operator will run the test (i.e. measure the characteristic of the gas) when the temperature is at the desired temperature—thus suggesting the measure the characteristic when the temperature is determined to be within the range.
It would have therefore been obvious to one of ordinary skill at the time of filing or
invention to have further modified Campanella to have the temperature control system as measure the characteristic when the temperature is determined to be within the range as claimed. Examiner notes that further modification of Campanella in view of Donner would result in manual control based on visual indication of the temperature (Donner col. 7 lines 39-45). Further modification of the controller to control the sensor to measure the characteristic of the gas amounts to automating a manual activity4, and thus obvious.

Regarding independent claim 31:
Campanella describes a method of controlling extraction of landfill gas from a landfill including  obtaining a sample of landfill gas in a chamber comprising one or more sensors for measuring a characteristic of the landfill gas.
Campanella differs from the claimed invention in the steps of obtaining measurement of temperature, determining whether the temperature is greater than target, controlling the sensor, and controlling the temperature control mechanism.
Miyatake  describes a chamber for measuring a characteristic of a gas sample. Miyatake also describes (“ measuring the temperatures of a sample gas and be connected to control means for the heater to carry out temperature adjustment in case the temperature of the sample gas varies from the desired temperature”-- col. 4 lines 29-36) obtaining measurement of  temperature  determining whether the temperature is greater than target, and controlling the temperature control mechanism.

Miyatake describes the temperature control is a critical factor in infrared analysis of gas (col. 2lines 23-36)
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Campanella to have the steps of obtaining measurement of temperature, determining whether the temperature is greater than target, and controlling the temperature control mechanism.
Notably, Campanella as modified in view of Miyatake still lacks the controlling the sensors to measure the characteristic when the temperature is determined to be greater than target.
Donner describes a gas composition chamber with temperature control
mechanism configured to heat the gas sample. Donner also discloses that one of
ordinary skill in the art would know the advantages of temperature control (e.g. col. 1 lines 10-15) and describes (col. 7 lines 39-45) that an operator will run the test (i.e. measure the characteristic of the gas) when the temperature is at the desired temperature—thus suggesting the measure the characteristic when the temperature is determined to be within the range.
It would have therefore been obvious to one of ordinary skill at the time of filing or
invention to have further modified Campanella to have the temperature control system as measure the characteristic when the temperature is determined to be within the range as claimed. Examiner notes that further modification of Campanella in view of Donner would result in manual control based on visual indication of the temperature (Donner col. 7 lines 39-45). Further modification of the controller to control the sensor to measure the characteristic of the gas amounts to automating a manual activity, and thus obvious.

With regards to claim 22 and 32: Campanella ¶0088.
With regards to claim 23 and 33: Miyatake col. 4 lines 29-36
With regards to claim 24 and 34: this is implicit in Miyatake teaching the “carry out temperature adjustment in case the temperature…varies” col. 4 line 34.
With regards to claim 25, 26, 35, and 36: Miyatake teaches heating element  (“resistance heater” 4 col. 3 line 47 which is deemed to anticipate the resistive surface.

Claim 28 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campanella US Patent Application Publication 2017/0218732 in view of  Miyatake US Patent Number 4,499,378 and Donner US Patent Number 3,062,037 as applied to claims 21 and 31 above and further in view of EP 0743515 Fleischer.
Campanella as modified in view of Miyatake and Donner lack the electrochemical sensor.
 
Fleischer (see translation) describes an electrochemical sensor for measuring a characteristic of gas sample. Fleischer further teaches maintaining the temperature of the gas sample within a range (“In order to be able to set the operating temperature in the range of 700 ° C ≲ T ≲ 1000 ° C and to be able to keep it constant irrespective of external influences, the sensor is actively heated with the aid of a passivated resistance layer arranged on the back of the base body 1, if necessary.”) to ensure proper measurement. Fleischer describes the sensor as useful to methane measurement.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Campanella to have the electrochemical sensor as one or more of the sensors within the chamber to measure methane.

Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive. Applicant argues that “Miyatake fails to describe multiple types of sensors within a single chamber…” Examiner notes that –unlike canceled claim 305, for example—the current claims do not require sensors within a chamber. Miyatake plainly describes the measuring while the gas is within the chamber. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes at least one common inventor and assignee with the instant application.
        2 Examiner finds that Miyatake is analogous art because it is concerned with the problem of gas analysis.
        3 Examiner finds that Donner is analogous art because it is concerned with the problem of gas analysis.
        4 In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)
        5 “sensor is disposed within the chamber”